DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “forming a gate electrode over the exposed first ferroelectric layer over the channel region”. The limitations was not described in was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed. The applicant’s specification as illustrated an interfacial layer between the first ferroelectric layer and the gate electrode. 
Claim 2-7 are also rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “forming an interfacial layer over the exposed first ferroelectric layer…forming of the gate electrode comprises forming the gate electrode on the second ferroelectric layer”. The limitations renders the claim indefinite. It is unclear which layer (the interfacial layer or the gate electrode as described in claim 1) is formed over the exposed first ferroelectric layer. It is also unclear if the gate electrode is formed over the exposed first ferroelectric layer or on the second ferroelectric layer. Correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al (US Publication No. 2020/0098925) in view of Zhang et al (US Publication No. 2020/0365618).
Regarding claim 21, Dewey discloses a method, comprising: depositing a first ferroelectric layer Fig 1-2, 130 over a fin ¶ 0022 disposed on a substrate Fig 1-2 using a first method ¶0023; forming an interfacial layer Fig 1-2, 140 over the first ferroelectric layer Fig 1-2, 130; and forming a gate electrode over the first ferroelectric layer Fig 1-2. Dewey discloses all the limitations except for the second ferroelectric layer. 
Whereas Zhang discloses forming an interfacial layer over the first ferroelectric layer; depositing a second ferroelectric layer over the interfacial layer using a second method different from the first method ¶0061-0064. Dewey and Zhang are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dewey because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the ferroelectric layer of Dewey and incorporate a multilayer ferroelectric layer of Zhang to improve device performance ¶0002-0003.
Regarding claim 23, Zhang discloses wherein the first ferroelectric layer does not include a perovskite structure¶0061-0064. Zhang discloses all the limitations except for the material structure of the second ferroelectric layer. It would have been obvious to 
Regarding claim 24, Zhang discloses wherein the first ferroelectric layer includes semiconductor property, wherein the second ferroelectric layer does not include semiconductor property ¶0061-0064.
Regarding claim 25, Zhang discloses wherein the first ferroelectric layer does not include oxygen, wherein the second ferroelectric layer includes oxygen¶0061-0064.

Allowable Subject Matter
Claims 8-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “epitaxially forming a first ferroelectric layer on the fin; forming a dummy gate structure over the channel region of the fin; removing the dummy gate structure to expose the first ferroelectric layer over the channel region of the fin; forming an 
Claims 9-15 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811